          Case 3:21-mj-00053-KAP Document 1-1 Filed 04/01/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         )
                                                 )       Case Number: 3:21-53 MJ
                v.                               )
                                                 )       UNDER SEAL
RUSSELL GLEN HURLEY,                             )
                                                 )
                                Defendant.       )

                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Jonathan DuThinh, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and

Explosives, being duly sworn, state as follows:

                                   AFFIANT’S BACKGROUND

        Your affiant, Jonathan DuThinh, is a Special Agent (“SA”) of the ATF, United States Department

of Justice, and has been employed as such for approximately six years. On July 16, 2015, your affiant

graduated from the ATF National Academy. While at the ATF Academy your affiant received extensive

training in surveillance, establishing probable cause, and executing search and arrest warrants. Prior to

becoming a Special Agent of the ATF, your affiant was a Background Investigator with the Office of

Personnel Management. Your affiant conducted interviews, reviewed records, and wrote reports which

were an integral part of the security clearance adjudication process.      Prior to being a Background

Investigator, your affiant was a Security Protective Specialist of the Department of State, Diplomatic

Security Service. Your affiant conducted threat assessments, issued security briefs and served as the Agent

in Charge for protective security details in Erbil and Kirkuk, Iraq. Prior to being a Security Protective

Specialist your affiant was in the US Army. Your affiant was a Sergeant and led an infantry fire team in

Iraq for fifteen months. In 2010, your affiant earned a Bachelor of the Arts degree in Criminology and

Criminal Justice from the University of Maryland.

                             RELEVANT CRIMINAL STATUTE(S)



                                               Page 1 of 3
         Case 3:21-mj-00053-KAP Document 1-1 Filed 04/01/21 Page 2 of 3




       1.      Under Title 18, United States Code, Section 922(g)(1) it is unlawful for any

person, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, to knowingly possess, in and affecting interstate commerce, a firearm.

                                      PROBABLE CAUSE

       2.      On April 7, 2019, at approximately 9:18 a.m., Lawrence Township Police

(Clearfield County) received a report of a vehicle stopped at a stop sign with the driver slumped

over the steering wheel. Officers responded to the location and found Russell Glen Hurley,

apparently asleep, in the driver’s seat of a vehicle matching the description given by the caller.

       3.      Officers approached the vehicle and knocked on the driver’s window. Hurley

awoke and identified himself to police.

       4.      During this encounter, the officer observed two syringes in the driver’s side door.

       5.      Officers asked Hurley if he was a diabetic. Hurley said he was not.

       6.      Officers questioned Hurley about the syringes and Hurley grew agitated.

       7.      During this conversation, officers noticed that Hurley’s pupils appeared

constricted and that his voice seemed raspy.

       8.      Suspecting that Hurley may be operating a motor vehicle while under the

influence of alcohol or a controlled substance, officers conducted field sobriety testing on

Hurley. Hurley failed and was detained pending a blood draw.

       9.      Officers then returned to the vehicle to conduct a probable cause search based on

their observation of the syringes and Hurley’s suspected intoxication.

       10.     During the search, officers observed a crystallized substance on the seat of the

car, which appeared to be methamphetamine, found a small suspected methamphetamine shard

(2.4 grams) and additional syringes on the floor, and seized a small Brinks lockbox and



                                            Page 2 of 3
         Case 3:21-mj-00053-KAP Document 1-1 Filed 04/01/21 Page 3 of 3




corresponding key from the passenger seat. They did not open the lockbox at that time. They

also found a backpack which contained more drug paraphernalia and a 327 Federal Mag FC

hollow point bullet.

       11.      Hurley was taken to a hospital and submitted to a blood draw. Results confirmed

the presence of amphetamine, methamphetamine, buprenorphine, and norbuprenorphine.

       12.      The following afternoon, officers applied for and were issued a search warrant by

a Pennsylvania Magisterial District Judge for the Brinks lockbox. Inside the box officers found

one Hi-Point Model C9 9mm pistol bearing serial number P103917 with electrical tape on the

grip, Hurley’s Pennsylvania identification card, and other assorted items.

       13.      Hurley was previously convicted of a crime punishable by imprisonment for a

term exceeding one year, namely, burglary, on or about June 21, 2006, at Docket Number CP-

17-CR-0000755-2005 in the Court of Common Pleas, County of Clearfield, Criminal Division,

Commonwealth of Pennsylvania. He was sentenced to three years’ Intermediate Punishment

followed by two years’ probation.

       14.      You affiant conducted an interstate nexus check on the Hi-Point Model C9 9mm

pistol and determined that the firearm was manufactured outside the Commonwealth of

Pennsylvania.

                                             Respectfully submitted,
                                             /s/ Jonathan DuThinh
                                             Jonathan DuThinh
                                             ATF Special Agent


Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 41(b)(2)(A),
this 1st day of April, 2021.


____________________________________
KEITH A. PESTO
United States Magistrate Judge

                                           Page 3 of 3
